Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/CN2017/108418 filed on October 30, 2017, which claims benefit to CN 201611250309.1 filed on December 29, 2016 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 1, 2019, April 1, 2020 and November 15, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8 and 11, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 11, the term “searching and determining an initial temperature value of the heating pipeline and initial resistance value of the heating resistor” renders the claimed indefinite because it does not know how or mean “search” an initial 
In claim 5, there is insufficient antecedent basis for “the ambient temperature” recited in line 9.
In claims 8 and 15, there is insufficient antecedent basis for “the preset temperature” recited in line 4. 
In claim 14, there is insufficient antecedent basis for “the ambient temperature” recited in line 7.
In claim 15, there is insufficient antecedent basis for “the ambient temperature” recited in line 15.
In claim 16, there is insufficient antecedent basis for “the preset temperature” recited in line 3-4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebeling et al. (DE 102013000489) (cited by Applicant).
Regarding claims 1 and 10, Ebeling et al. discloses a heating tube for insufflation apparatus capable of performing a method for collecting a temperature of a heating pipeline, comprising: collecting a circuit signal of a heating resistor during a measuring time period; calculating a current resistance value of the heating resistor according to the circuit signal; and calculating a current temperature of the heating pipeline according to the current resistance value (Par. 4-7, 14, 16 and 22).
Regarding claim 8 and 16, Ebeling et al. discloses the step of comparing the current temperature with a preset temperature, and outputting a dynamic control signal according to a comparison result to adjust an output power of the power supply (Par. 7, 23 and 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 6-7, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling et al. (DE 102013000489) in view of Kazmierczak et al. (DE 102013213462) (cited by Applicant).
Regarding claims 2-3, 11 and 13, Ebeling et al. discloses substantially all features of the claimed invention as set forth above including the step of calibration the system (Par. 16) except
Regarding claims 4 and 14, Ebeling et al. discloses the step of controlling a power supply to output a measurement current before the heating pipeline starts heating; obtaining an ambient temperature and a resistance value of the heating resistor when the measurement current passes through; and determining the ambient temperature as the initial temperature value and the resistance value of the heating resistor as the initial resistance value (Par. 21-24 and 28-31).
Regarding claims 6 and 12, Kazmierczak et al. discloses controlling a power supply to output a drive current to pass through the heating resistor, so as to heat the heating pipeline; and controlling the power supply to switch from the drive current to a measurement current (Par. 16 and 18).
Regarding claim 7, Ebeling/Kazmierczak disclose substantially all features of the claimed invention as set forth above including from Kazmierczak, the step of calculating the current temperature of the sensor based on the current resistance value, the initial temperature value, the initial resistance value, a resistant temperature constant (Par. 8, 18-19 and 40) except the step of calculating the current temperature of the heating pipeline based on a formula Tc = (Rc*(T+T0)/R0 -T)*K, wherein the Tc represents the current temperature, Rc represents the current resistance value, T0 represents initial temperature value, R0 represents the initial resistance value, T represents a  resistant temperature constant, and K represents a calibration constant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ebeling/Kazmierczak, the step of calculating the current temperature of the heating pipeline based on a formula Tc = (Rc*(T+T0)/R0 -T)*K, wherein the Tc represents the current temperature, Rc represents the current resistance 0 represents initial temperature value, R0 represents the initial resistance value, T represents a  resistant temperature constant, and K represents a calibration constant, for the purpose of calculating the temperature of the sensor.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kuraoka (US Pat. 4,708,777) discloses a method and apparatus for controlling heater of a gas sensor.  Whitney et al. (US Pat. 6,586,711) discloses a current control method for an oxygen sensor heater.  Smith (US Pat. 7,385,161) discloses a method of estimating the temperature of an oxygen sensor heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/25/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761